[image219.gif]







REPLACEMENT TERM NOTE

(Actual Balance Interest Accrual Method)

New York

September 3, 2013



$3,000,000.00

BORROWER (Name): Corning Natural Gas Corporation

(Organizational Structure): Corporation (State Law organized under): New York
(Address of residence/chief executive office): 330 West William Street, Corning,
New York 14830

BANK: M&T BANK, a New York banking corporation with its banking offices at One
M&T Plaza, Buffalo, NY 14203. Attention: Office of the General Counsel.

Promise to Pay.

For value received, intending to be legally bound, Borrower promises to pay to
the order of the Bank, on the dates set forth below, the principal sum of Three
Million and 00/100 Dollars ($3,000,000.00) (the "Principal Amount") plus
interest as agreed below, all payments required by the Bank to fund any escrow
accounts for the payment of taxes, insurance and/or other charges (collectively,
"Escrow"), and all fees and costs (including without limitation attorneys' fees
and disbursements whether for internal or outside counsel) the Bank incurs in
order to collect any amount due under this Note, to negotiate or document a
workout or restructuring, or to preserve its rights or realize upon any guaranty
or other security for the payment of this Note ("Expenses").



Interest.

The unpaid Principal Amount of this Note shall earn interest calculated on the
basis of a 360-day year for the actual number of days of each year (365 or 366),
from and including the date the proceeds of this Note are disbursed to, but not
including, the date all amounts hereunder are paid in full, at a rate per year
which shall be:



 * [X] fixed at _4.51__%.

If no rate is specified above, interest shall accrue at the Maximum Legal Rate
(defined below).

Maximum Legal Rate.

It is the intent of the Bank and Borrower that in no event shall interest be
payable at a rate in excess of the maximum rate permitted by applicable law (the
"Maximum Legal Rate"). Solely to the extent necessary to prevent interest under
this Note from exceeding the Maximum Legal Rate, Borrower agrees that any amount
that would be treated as excessive under a final judicial interpretation of
applicable law shall be deemed to have been a mistake and automatically
canceled, and, if received by the Bank, shall be refunded to Borrower, without
interest.



Default Rate.

If an Event of Default (defined below) occurs, the interest rate on the unpaid
Principal Amount shall immediately be automatically increased to five (5)
percentage points per year above the otherwise applicable rate per year, and any
judgment entered hereon or otherwise in connection with any suit to collect
amounts due hereunder shall bear interest at such default rate.



Payments.

Payments shall be made in immediately available United States funds at any
banking office of the Bank.



Preauthorized Transfers from Deposit Account.

If a deposit account number is provided in the following blank, Borrower hereby
authorizes the Bank to debit Borrower's deposit account #___________________
with the Bank automatically for any amount which becomes due under this Note.



Interest Accrual; Application of Payments.

Interest will continue to accrue on the actual principal balance outstanding
until the Principal Amount is paid in full. All installment payments (excluding
voluntary prepayments of principal) will be applied as of the date each payment
is received and processed. Payments may be applied in any order in the sole
discretion of the Bank, but, prior to an Event of Default, may be applied
chronologically (i.e., oldest invoice first) to unpaid amounts due and owing, in
the following order: first to accrued interest, then to principal, then to
Escrow, then to late charges and other fees, and then to all other Expenses.



"Payment Due Date" shall mean the _3rd _ day of the applicable calendar month.
If there is no numerically corresponding calendar day in a particular month, the
Payment Due Date shall be the last calendar day of such month); provided,
however, to the extent, if at all, that a LIBOR-based interest rate is
applicable, if in any applicable month the day identified above is not a Joint
Business Day, the Payment Due Date shall be extended to the next succeeding
Joint Business Day unless such next succeeding Joint Business Day would fall in
the next calendar month, in which case such Payment Due Date shall be the
immediately preceding Joint Business Day, so as to, in all instances, coincide
with the end of the applicable Interest Period. See attached LIBOR Rate Rider,
the terms of which are incorporated herein by reference, for definitions and
additional provisions.

The "First Installment Payment Date" shall be the Payment Due Date in the month
of October, 2013.

The "Maturity Date" of this Note is the Payment Due Date in the month of
September, 2018.

Repayment Terms.



 * Borrower shall pay to the Bank the Principal Amount and interest owing
   pursuant to this Note in installments as follows:

Fifty-nine (59)

consecutive level monthly installments consisting of both principal and
interest, each in the amount of $
56,028.42
_______, due and payable on the First Installment Payment Date and each Payment
Due Date thereafter, and



ONE (1) FINAL INSTALLMENT, due and payable on the Maturity Date, in an amount
equal to the outstanding Principal Amount, together with all other amounts
outstanding hereunder, including, without limitation, accrued interest, costs
and expenses.

The amortization period for this loan is five (5) years, meaning that this is
the approximate number of years that would be needed to repay the Principal
Amount in full, based on the installment amount and payment frequency stated
above. The amortization period may be longer than the term of this loan and
shall not compromise the enforceability of the Maturity Date. To the extent, if
at all, that (i) the repayment terms of this Note contemplate level installments
of principal and interest during any period in which the applicable interest
rate is a variable rate ("Variable Rate P&I Period"), and (ii) during any such
Variable Rate Interest Period, the applicable interest rate changes in
accordance with the terms of this Note, the Bank may, but shall be under no
obligation to, recalculate and adjust at any time the installment amount due and
payable to the Bank, so as to appropriately reamortize the unpaid Principal
Amount, as of the date of such adjustment through the Maturity Date (or such
other date as may be provided for herein). Borrower understands that
non-adjustment of the installment amount as described herein could result in a
greater portion of the unadjusted installment amount being applied to interest
due, leaving less available to reduce the Principal Amount balance, resulting in
a higher than expected Principal Amount balance due and payable to the Bank on
the Maturity Date. Absent manifest error, the Bank's determination of any amount
due in connection herewith shall be conclusive.

Late Charge.

If Borrower fails to pay, within five (5) days of its due date, any amount due
and owing pursuant to this Note or any other agreement executed and delivered to
the Bank in connection with this Note, including, without limitation, any Escrow
payment due and owing, Borrower shall immediately pay to the Bank a late charge
equal to the greatest of (a) $50.00, (b) five percent (5%) of the delinquent
amount or (c) the Bank's then current late charge as announced from time to
time. Notwithstanding the above, if this Note is secured by a one- to six-family
owner-occupied residence, the late charge shall equal 2% of the delinquent
amount and shall be payable if payment is not received within fifteen days of
its due date.



Prepayment Premium.

During the term of this Note, Borrower shall have the option of paying the
unpaid Principal Amount to the Bank in advance of the Maturity Date, in whole or
in part, at any time and from time to time upon written notice received by the
Bank at least three (3) days prior to making such payment; provided, however, as
consideration for the privilege of making such prepayment, Borrower shall pay to
the Bank a fee (the "Premium") equal to the amount provided for on the attached
Prepayment Premium Rider. Any partial prepayment of principal shall be posted as
of the date received and applied in inverse order of maturity. With any
prepayment in full of the Principal Amount balance, Borrower shall also pay to
the Bank all accrued interest and Expenses owing pursuant to this Note. In the
event the Maturity Date of this Note is accelerated following an Event of
Default, the Bank's right to collect the Premium, as liquidated damages, shall
accrue immediately, with the amount of the Premium to be determined in
accordance with the terms of this Note at the time of any actual prepayment or
other satisfaction, in whole or in part, by any means, of the principal
indebtedness evidenced by this Note. Any tender of payment by or on behalf of
the Borrower made after such Event of Default to satisfy or reduce the principal
indebtedness shall be expressly deemed a voluntary prepayment, in which case, to
the extent permitted by law, the Bank shall be entitled to the amount necessary
to satisfy the entire indebtedness, plus the appropriate Premium calculated in
accordance with the terms of this Note.



Representations, Warranties and Covenants.

Borrower represents and warrants to and agrees and covenants with the Bank that
now and until this Note is paid in full:



a. Business Purpose. The Loan proceeds shall be used only for a business purpose
and not for any personal, family or household purpose.

b. Good Standing; Authority.

Borrower is an entity or sole proprietor (i) duly organized and existing and in
good standing under the laws of the jurisdiction in which it was formed, (ii)
duly qualified, in good standing and authorized to do business in every
jurisdiction in which failure to be so qualified might have a material adverse
effect on its business or assets and (iii) has the power and authority to own
each of its assets and to use them as contemplated now or in the future.



c. Legality.

The execution, issuance, delivery to the Bank and performance by Borrower of
this Note (i) are in furtherance of Borrower's purposes and within its power and
authority; (ii) do not (A) violate any statute, regulation or other law or any
judgment, order or award of any court, agency or other governmental authority or
of any arbitrator or (B) violate Borrower's certificate of incorporation or
other governing instrument, constitute a default under any agreement binding on
Borrower, or result in a lien or encumbrance on any assets of Borrower; and
(iii) have been duly authorized by all necessary corporate or partnership
action.



d. Compliance.

The Borrower conducts its business and operations and the ownership of its
assets in compliance with each applicable statute, regulation and other law,
including without limitation environmental laws. All approvals, including
without limitation authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the "Approvals")
necessary to the conduct of Borrower's business and for Borrower's due issuance
of this Note have been duly obtained and are in full force and effect. The
Borrower is in compliance with all conditions of each Approval.



e. Financial and Other Information. Promptly deliver to the Bank (i) within
sixty (60) days after the end of each of its first three fiscal quarters, an
unaudited accountant prepared consolidating and consolidated financial statement
of the Borrower and each Subsidiary as of the end of such quarter, which
financial statement shall consist of income and cash flows for the quarter, for
the corresponding quarter in the previous fiscal year and for the period from
the end of the previous fiscal year, with a consolidating and consolidated
balance sheet as of the quarter end all in such detail as the Bank may request;
(ii) within one hundred twenty (120) days after the end of each fiscal year,
consolidating and consolidated statements of the Borrower's and each
Subsidiary's income and cash flows and its consolidating and consolidated
balance sheet as of the end of such fiscal year, setting forth comparative
figures for the preceding fiscal year and to be audited by an independent
certified public accountant acceptable to the Bank; all such statements shall be
certified by the Borrower's chief financial officer to be correct and in
accordance with the Borrower's and each Subsidiary's records and to present
fairly the results of the Borrower's and each Subsidiary's operations and cash
flows and its financial position at year end.

Promptly upon the request of the Bank from time to time, Borrower shall supply
all additional information requested and permit the Bank's officers, employees,
accountants, attorneys and other agents to (i) visit and inspect each of
Borrower's premises, (ii) examine, audit, copy and extract from Borrower's
records and (iii) discuss Borrower's or its affiliates' business, operations,
assets, affairs or condition (financial or other) with its responsible officers
and independent accountants.



f. Accounting; Tax Returns and Payment of Claims.

Borrower will maintain a system of accounting and reserves in accordance with
generally accepted accounting principles, has filed and will file each tax
return required of it and, except as disclosed in an attached schedule, has paid
and will pay when due each tax, assessment, fee, charge, fine and penalty
imposed by any taxing authority upon Borrower or any of its assets, income or
franchises, as well as all amounts owed to mechanics, materialmen, landlords,
suppliers and the like in the ordinary course of business.



g. Title to Assets; Insurance.

Borrower has good and marketable title to each of its assets free of security
interests and mortgages and other liens except as disclosed in its financial
statements or on a schedule attached to this Note or pursuant to the Bank's
prior written consent. Borrower will maintain its property in good repair and
will maintain and on request provide the Bank with evidence of insurance
coverage satisfactory to the Bank including without limitation fire and hazard,
liability, worker's compensation and business interruption insurance and flood
hazard insurance as required.



h. Judgments and Litigation.

There is no pending or threatened claim, audit, investigation, action or other
legal proceeding or judgment, order or award of any court, agency or other
governmental authority or arbitrator (each an "Action") which involves Borrower
or its assets and might have a material adverse effect upon Borrower or threaten
the validity of this Note or any related document or transaction. Borrower will
immediately notify the Bank in writing upon acquiring knowledge of any such
Action.



i. Notice of Change of Address and of Default.

Borrower will immediately notify the Bank in writing (i) of any change in its
address or of the location of any collateral securing this Note, (ii) of the
occurrence of any Event of Default defined below, (iii) of any material change
in Borrower's ownership or management and (iv) of any material adverse change in
Borrower's ability to repay this Note.



j. No Transfer of Assets.

Until this Note is paid in full, Borrower shall not without the prior written
consent of the Bank (i) sell or otherwise dispose of substantially all of its
assets, (ii) acquire substantially all of the assets of another entity, (iii) if
it is a corporation, participate in any merger, consolidation or other
absorption or (iv) agree to do any of these things.



Events of Default.

The following constitute an event of default ("Event of Default"): (i) failure
by Borrower to make any payment when due (whether at the stated maturity, by
acceleration or otherwise) of the amounts due under this Note, or any part
thereof, or there occurs any event or condition which after notice, lapse of
time or both will permit such acceleration; (ii) Borrower defaults in the
performance of any covenant or other provision with respect to this Note or any
other agreement between Borrower and the Bank or any of its affiliates or
subsidiaries (collectively, "Affiliates"); (iii) Borrower fails to pay when due
(whether at the stated maturity, by acceleration or otherwise) any indebtedness
for borrowed money owing to the Bank (other than under this Note), any third
party or Affiliate or the occurrence of any event which could result in
acceleration of payment of any such indebtedness or the failure to perform any
agreement with any third party or Affiliate; (iv) the reorganization, merger,
consolidation or dissolution of Borrower (or the making of any agreement
therefor); the sale, assignment, transfer or delivery of all or substantially
all of the assets of Borrower to a third party; or the cessation by Borrower as
a going business concern; (v) the death or judicial declaration of incompetency
of Borrower, if an individual; (vi) failure to pay, withhold or collect any tax
as required by law; the service or filing against Borrower or any of its assets
of any lien (other than a lien permitted in writing by the Bank), judgment,
garnishment, order or award; (vii) if Borrower becomes insolvent or is generally
not paying its debts as such debts become due; (viii) the making of any general
assignment by Borrower for the benefit of creditors; the appointment of a
receiver or similar trustee for Borrower or its assets; or the making of any, or
sending notice of any intended, bulk sale; (ix) Borrower commences, or has
commenced against it, any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect in the United States of
America or any state or territory thereof or any foreign jurisdiction or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower; (x) any representation
or warranty made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or in any financial statement of Borrower
proves to have been misleading in any material respect when made; Borrower omits
to state a material fact necessary to make the statements made in this Note, any
related document, any agreement between Borrower and the Bank or any Affiliate
or any financial statement of Borrower not misleading in light of the
circumstances in which they were made; or, if upon the date of execution of this
Note, there shall have been any material adverse change in any of the facts
disclosed in any financial statement, representation or warranty that was not
disclosed in writing to the Bank at or prior to the time of execution hereof;
(xi) any pension plan of Borrower fails to comply with applicable law or has
vested unfunded liabilities that, in the opinion of the Bank, might have a
material adverse effect on Borrower's ability to repay its debts; (xii) an
adverse change in the Borrower, its business, assets, operations, management,
ownership, affairs or condition (financial or otherwise) from the status shown
on any financial statement or other document submitted to the Bank or any
Affiliate, and which change the Bank determines will have a material adverse
effect on (a) the Borrower, its business, assets, operations or condition
(financial or otherwise), or (b) the ability of the Borrower to pay or perform
any obligation to the Bank; (xiii) the occurrence of any event described in
sub-paragraph (i) through and including (xii) hereof with respect to any
guarantor or any other party liable for, or whose assets or any interest therein
secures, payment of any of the amounts due under this Note ("Guarantor"); (xiv)
Borrower fails to supply new or additional collateral within ten (10) days of
request by the Bank; or (xv) the Bank in good faith deems itself insecure with
respect to payment or performance under this Note.



Rights and Remedies Upon Default.

Upon the occurrence of any Event of Default, the Bank without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon the Borrower or any
other person (all and each of which demands, presentments, protests,
advertisements and notices are hereby waived), may exercise all rights and
remedies under the Borrower's agreements with the Bank or its Affiliates,
applicable law, in equity or otherwise and may declare all or any part of any
amounts due hereunder not payable on demand to be immediately due and payable
without demand or notice of any kind and terminate any obligation it may have to
grant any additional loan, credit or other financial accommodation to the
Borrower. All or any part of any amounts due hereunder whether or not payable on
demand, shall be immediately due and payable automatically upon the occurrence
of an Event of Default in sub-paragraph (ix) above, or at the Bank's option,
upon the occurrence of any other Event of Default. The provisions hereof are not
intended in any way to affect any rights of the Bank with respect to any amounts
due hereunder which may now or hereafter be payable on demand.



Right of Setoff.

The Bank shall have the right to set off against the amounts owing under this
Note any property held in a deposit or other account with the Bank or any
Affiliates or otherwise owing by the Bank or any Affiliates in any capacity to
Borrower or any Guarantor or endorser of this Note. Such setoff shall be deemed
to have been exercised immediately at the time the Bank or such Affiliate elects
to do so.



Miscellaneous.

This Note, together with any related loan and collateral agreements and
guaranties, contains the entire agreement between the Bank and Borrower with
respect to the Note, and supersedes every course of dealing, other conduct, oral
agreement and representation previously made by the Bank. All rights and
remedies of the Bank under applicable law and this Note or amendment of any
provision of this Note are cumulative and not exclusive. No single, partial or
delayed exercise by the Bank of any right or remedy shall preclude the
subsequent exercise by the Bank at any time of any right or remedy of the Bank
without notice. No waiver or amendment of any provision of this Note shall be
effective unless made specifically in writing by the Bank. No course of dealing
or other conduct, no oral agreement or representation made by the Bank, and no
usage of trade, shall operate as a waiver of any right or remedy of the Bank. No
waiver of any right or remedy of the Bank shall be effective unless made
specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank's course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.



Notices.

Any demand or notice hereunder or under any applicable law pertaining hereto
shall be in writing and duly given if delivered to Borrower (at its address on
the Bank's records) or to the Bank (at the address on page one and separately to
the Bank officer responsible for Borrower's relationship with the Bank). Such
notice or demand shall be deemed sufficiently given for all purposes when
delivered (i) by personal delivery and shall be deemed effective when delivered,
or (ii) by mail or courier and shall be deemed effective three (3) business days
after deposit in an official depository maintained by the United States Post
Office for the collection of mail or one (1) business day after delivery to a
nationally recognized overnight courier service (e.g., Federal Express). Notice
by e-mail is not valid notice under this or any other agreement between Borrower
and the Bank.



Joint and Several.

If there is more than one Borrower, each of them shall be jointly and severally
liable for all amounts and obligations that become due under this Note and the
term "Borrower" shall include each as well as all of them.



Governing Law; Jurisdiction.

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State of New York. Except as otherwise provided under federal
law, this Note will be interpreted in accordance with the laws of the State of
New York excluding its conflict of laws rules. Borrower hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in New York
State in a County or Judicial district where the Bank maintains a branch and
consents that the Bank may effect any service of process in the manner and at
Borrower's address set forth above for providing notice or demand; provided that
nothing contained in this Note will prevent the Bank from bringing any action,
enforcing any award or judgment or exercising any rights against Borrower
individually, against any security or against any property of Borrower within
any other county, state or other foreign or domestic jurisdiction. Borrower
acknowledges and agrees that the venue provided above is the most convenient
forum for both the Bank and Borrower. Borrower waives any objection to venue and
any objection based on a more convenient forum in any action instituted under
this Note.



Waiver of Jury Trial. Borrower and the Bank hereby knowingly, voluntarily, and
intentionally waive any right to trial by jury Borrower and the Bank may have in
any action or proceeding, in law or in equity, in connection with this note or
the transactions related hereto. Borrower represents and warrants that no
representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower Acknowledges that the Bank has been induced to enter into
this note by, among other things, the provisions of this Section.

[X] Amended and Restated Note

. The Borrower acknowledges, agrees and understands that this Note, along with a
Note dated of even date herewith between Borrower and Bank in the original
principal amount of $1,170,938.52, are given in replacement of and in
substitution for, but not in payment of, a prior Replacement Term Note dated on
or about March 4, 2010, in the original principal amount of $5,767,174.04, given
by Borrower in favor of Manufacturers and Traders Trust Company, the Bank's
predecessor-in-interest, as the same may have been amended or modified from time
to time ("Prior Note"), and further, that: (a) the obligations of the Borrower
as evidenced by the Prior Note shall continue in full force and effect, as
amended and restated by this Note, all of such obligations being hereby ratified
and confirmed by the Borrower; (b) any and all liens, pledges, assignments and
security interests securing the Borrower's obligations under the Prior Note
shall continue in full force and effect, are hereby ratified and confirmed by
the Borrower, and are hereby acknowledged by the Borrower to secure, among other
things, all of the Borrower's obligations to the Bank under this Note, with the
same priority, operation and effect as that relating to the obligations under
the Prior Note; and (c) nothing herein contained shall be construed to
extinguish, release, or discharge, or constitute, create, or effect a novation
of, or an agreement to extinguish, the obligations of the Borrower with respect
to the indebtedness originally described in the Prior Note or any of the liens,
pledges, assignments and security interests securing such obligations.



Acknowledgment

. Borrower acknowledges that it has read and understands all the provisions of
this Note, including the provisions relating to Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.







CORNING NATURAL GAS CORPORATION





By: /S/ Michael German







Name: Michael I. German







Title: President









___________________________________



Signature of Witness









___________________________________



Typed Name of Witness









ACKNOWLEDGMENT





STATE OF NEW YORK )











: SS.



COUNTY OF BROOME )







On the 3rd day of September, in the year 2013, before me, the undersigned, a
Notary Public in and for said State, personally appeared MICHAEL I. GERMAN,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

\

/S/

Mark S. Gorgos



Notary Public













--------------------------------------------------------------------------------



FOR BANK USE ONLY



Authorization Confirmed:
________________________________________________________________

Disbursement of Funds:



Credit A/C

# ________________

Off Ck

# ________________

Payoff Obligation

# ________________





$ ________________



$ ________________



$ ________________





